UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7899



JOHN A. HAYNES,

                                           Plaintiff - Appellant,

         versus

L. MICHAEL ALLSEP; WOOD & LINDLEY, Attorneys
and Counsellors at Law; NORBRET E. CUMMINGS,
JR., Acting Solicitor; ORANGEBURG COUNTY
SOLICITOR'S OFFICE; B. HARRISON BELL, Acting
Solicitor; UNKNOWN INSURANCE AGENCY, Advo-
cating Allsep, Bell and Cummings Professional
(Personal) and Official Liability; DORCHESTER
COUNTY; ORANGEBURG COUNTY; UNKNOWN PERSONS,
Involved;   DORCHESTER   COUNTY   SOLICITOR'S
OFFICE,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-95-1495-3-6BC)

Submitted:   May 16, 1996                  Decided:   May 30, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


John A. Haynes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Haynes v. Allsep,
No. CA-95-1495-3-6BC (D.S.C. Nov. 1, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                3